Citation Nr: 0428097	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-27 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
December 1969 and from January 1970 to May 1975.  His awards 
and decorations included the Combat Infantryman Badge for his 
service in the Republic of Vietnam.

The veteran presented testimony at a hearing using video 
conference techniques before the undersigned Veterans Law 
Judge in April 2004.  

During the April 2004 hearing, the veteran's representative 
requested that the issue of the veteran's substance 
dependence be addressed under the provisions of Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation).  
However, the Board of Veterans' Appeals (Board) notes that a 
July 1999 rating decision denied entitlement to substance 
dependence and included consideration of the claim with 
respect to aggravation and secondary service connection.  To 
the extent the veteran wishes to reopen the issue of 
entitlement to service connection for substance dependence, 
that claim is referred to the RO for appropriate action.  The 
issue is not inextricably intertwined with the issue on 
appeal and therefore would have no effect on whether service 
connection for PTSD is warranted.  Kellar v. Brown, 6 Vet. 
App. 157 (1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD (rendered in accordance with 38 C.F.R. 
§ 4.125); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. § 3.304(f) (2003).  However, "[i]f 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor."  38 C.F.R. § 3.304(f)(1) (2003). 

It appears from a review of the record that the veteran has 
reported several stressful events which are not related to 
combat.  Accordingly, efforts must be made to corroborate 
these non-combat stressors, including obtaining detailed 
information from the appellant.

In addition, the veteran testified that he is receiving 
Social Security Administration (SSA) disability benefits.  
However, the record does not include documents gathered in 
connection with his SSA claim.  The Board believes that these 
records should be obtained and incorporated into the claims 
folder.  38 U.S.C.A. § 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During his personal hearing, the undersigned indicated that 
the January 2004 VA PTSD examination may be insufficient for 
rating purposes as the veteran testified that he was never 
asked any specific question regarding any of his stressor 
incidents or any specific question relative to his current 
PTSD manifestations.  Moreover, the undersigned noted that 
that examination was not performed by a medical doctor.  For 
these reasons, the Board finds that the veteran should be re-
examined by a physician so that another opinion can be 
obtained to address the nature and etiology of any PTSD 
diagnosed during the new examination.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should document attempts to 
obtain copies of all outstanding 
pertinent records related to treatment 
for PTSD adequately identified by the 
veteran, including VA treatment records 
dated from March 2003 to the present.

2.  The RO should obtain and associate 
with the claims file the records upon 
which the SSA based its decision to award 
disability benefits to the veteran.  If 
the search for the mentioned records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.

3.  The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged 
noncombat in-service stressful events 
that led to his PTSD.  Such information 
should include the dates (month and 
year), assigned unit, location, and the 
full names of individuals injured or 
killed for each of the events in 
question.  The veteran is advised that 
this information is vitally necessary, 
and that he must be as specific as 
possible, since without such detailed 
information, an adequate search for 
verifying information cannot be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  In addition, the 
veteran should be invited to submit to 
the RO any military records in his 
possession.

4.  Unless the RO determines that 
sufficient evidence corroborating at 
least one of the claimed in-service 
stressful experiences has been associated 
with the claims file, the RO should 
undertake necessary development to verify 
the veteran's alleged stressful 
experiences through independent means, 
provided they have been described with 
adequate specificity.  The RO should 
request that the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), and any other appropriate 
entity, provide any available information 
which might corroborate the veteran's 
alleged noncombat in-service stressors.  
The RO should forward all supporting 
evidence, and any additional action 
necessary for independent verification of 
the reported stressors, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating records 
leads to negative results, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

5.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above 
requested development, the RO should 
prepare a report detailing the nature of 
any specific inservice stressful 
experience(s) deemed established by the 
record. This report is then to be added 
to the veteran's claims file.  If no 
claimed in-service stressful 
experience(s) is/are verified, then the 
RO should so state in its report.

6.  The RO should schedule a VA examination 
of the veteran, performed by a physician, in 
order to render a determination as to whether 
the diagnostic criteria for PTSD are met.  
The examiner is instructed that only (a) 
specifically corroborated noncombat in-
service stressful event(s) or (b) stressful 
event(s) related to the veteran's combat 
which are consistent with the circumstances, 
conditions, or hardships of the veteran's 
service may be considered for the purpose of 
determining whether exposure to such in-
service event has resulted in PTSD.  If a 
diagnosis of PTSD is deemed appropriate, the 
examiner must identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the veteran's 
verified stressor(s ).  The examiner should 
set forth all examination findings, along 
with the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.  The examiner must be 
provided the veteran's claims folder for 
review in connection with the requested 
examination. 

7.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD.  In so doing, the RO 
is to consider all records, including 
those received by the RO since the last 
supplemental statement of the case.  In 
the event the benefits sought are not 
granted, the veteran should be provided 
with another supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




